Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to disclose or suggest the combination of the claim limitations "a pressure pulse generator in contact with the fluid, a pressure sensor operable to generate a pressure signal indicative of the pressure pulsations within the fluid, a position sensor disposed across the plurality of pumps and operable to generate a position signal indicative of operational timing of one of the pumps, and a controller comprising a processor and memory storing computer program code, wherein the controller is communicatively connected with the pumps, the pressure pulse generator, the pressure sensor, and the position sensors, and wherein the controller is operable to: receive the pressure and position signals, cause at least one of the pumps to change relative operational timing of the pumps based on the position and pressure signals to reduce the pressure pulsations within the fluid; and cause the pressure pulse generator to impart pressure pulsations to the fluid based on the pressure signal to reduce the pressure pulsations within the fluid" which provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684